DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1-17 were originally presented having a filing date of 20 January 2021. Via Amendments received on 27 October 2022, claims 1, 2-5, 8, 11-15, and 17 were amended. 
This communication is a final rejection. Claims 1-17 are currently pending.
The Examiner would like to note that this application is now being handled by examiner Kathleen Ward. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are either directed to a system or method, which is one of the statutory categories of invention. (Step 1: YES).
The Examiner has identified system Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claims 15-17. Claim 1 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea):
A computer-implemented method for controlling a route connecting a plurality of destinations in a road network, comprising: constructing the route comprising a time schedule and a destination sequence, the construction comprising an original calculation of a plurality of travel times between the plurality of destinations, based on time constraints for the plurality of destinations and distances between the plurality of destinations; receiving input information, which comprises information about a situation with impact on the time schedule or the destination sequence of the route; recalculating the plurality of travel times between the plurality of destinations of the destination sequence of the route, based on the received input information and distances between the plurality of destinations; determining a dynamic change to the route; classifying the dynamic change as significant when an at least one threshold is triggered; reconstructing the route when the dynamic change is significant; and providing output information about the recalculation, which comprises information about the dynamic change of the route.

which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as an abstract idea which could be potentially performed as a mental process (concept performed in the human mind). A human driver could construct a route to a plurality of destinations and calculate the travel times, especially if traveling through a familiar area. A human driver could also see in the distance a traffic jam, determine that it will significantly impact the travel time, and alter the route to avoid it. 
Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract).
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words "apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). The computer in claim 1 is using generic computer components (in addition to the non-transitory CRM, device of Claim 15, the device, memory, processor of Claim 16, and the vehicle and device of Claim 17). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words "apply it" (or an equivalent) with the judicial exception. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words "apply it" (or an equivalent) with the judicial exception. Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more) The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.
The dependent claims do not include any additional elements (including Claims 2, 5, and 11- a stop for refueling, a stop for charging; Claim 14 – signal)  that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, the aforementioned claims are not patent-eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5 & 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2021/0304098), hereinafter referred to as “Yang”, in view of Szigeti (US 2021/0356279), hereinafter referred to as “Szigeti”, and further in view of Morris IV et al. (US 2014/0046585 A1), hereinafter referred to as “Morris”.
Yang, Szigeti, and Morris are considered analogous to the claimed invention because they are in the same field of vehicle navigation (see MPEP 2141.01(a)).
Regarding claim 1, Yang teaches the following limitations:
constructing the route comprising a time schedule and a destination sequence, the construction comprising an original calculation of a plurality of travel times between the plurality of destinations, based on time constraints for the plurality of destinations and distances between the plurality of destinations
(Yang – [0065] In some implementations, the navigation application 112 may receive (e.g., via the graphical user interface) an input identifying the destination location requested for the ride request. In some implementations, the navigation application 112 may also receive a preferred departure time, which the navigation application 112 may set as the initial departure time described below., [0067] The initial travel itinerary may include an initial departure time., [0069] Depending on the implementation, the travel itinerary may include a travel time of a vehicle to the departure location, a loading time, a departure time, one or more transit times through the transportation system to the destination, an arrival time, an unloading time, turn-by-turn directions, etc. The calculation of travel times and directions may be based on roadway segment and junction travel times, which may be based on road geometry and real-time, historical, and/or predicted traffic for one or more routes to the destination.)
receiving input information, which comprises
(Yang - [0059] One or more of the components of the navigation application 112 may select certain areas for which to monitor traffic, as described above, for example, corresponding to or including high - demand areas. In some implementations, the monitored area may be selected based on a threshold distance from the location of one or more ride requests.)
Examiner Note: Traffic data corresponds to the input information.
information about a situation with impact on the time schedule or the destination sequence of the route; 
(Yang - [0033] the system 100 may recalculate route and estimated travel time/estimated arrival time during route guidance to adapt to changing traffic conditions. [0061] In some implementations, the user interface module 208 receives instructions from the route engine ...traffic delay information and road closure information associated with the route. In some implementations, the user interface module 208 transmits the user interface data including the useful information to a client device 110 or a mobile computing system 108, causing the client device 110 or the mobile computing system 108 to display the user interface including useful information to the user.)
recalculating the plurality of travel times between the plurality of destinations of the destination sequence of the route, based on
(Yang - [0031] the navigation application may advantageously reduce congestion levels of high - traffic areas while potentially enabling riders to arrive at their destinations earlier. [0072] In some implementations, the navigation application 112 may compute the adjusted travel itinerary by adjusting a projected traffic level of the route. For example, the navigation application 112 may estimate a predicted traffic level along the route to the destination in the future (based on the delayed departure) and use the predicted traffic to determine a travel time and arrival time for the delayed departure. In some instances, the navigation application 112 may recalculate the route at the future point in case there is a more efficient route later. [0094] The navigation application 112 may calculate the total travel time of each of the one or more calculated routes based on, for instance, the roadway segment travel times, roadway junction travel times, etc. For example, calculating the total travel time may include determining each of the roadway segments and roadway junctions in a given route and adding the travel time for each of the roadway segments and roadway junctions together.)
the received input information and [distances between the plurality of destinations];
(Yang - [0033] Some implementations of the navigation application 112 dynamically re- route vehicles in networks to avoid congested regions and to assist the network to better utilize road segments. For example, the system 100 may recalculate route and estimated travel time/estimated arrival time during route guidance to adapt to changing traffic conditions. During these recalculations, the computational benefits described above are further compounded. [0059] One or more of the components of the navigation application 112 may select certain areas for which to monitor traffic, as described above, for example, corresponding to or including high - demand areas. In some implementations, the monitored area may be selected based on a threshold distance from the location of one or more ride requests. [0061] In some implementations, the user interface module 208 receives instructions from the route engine...traffic delay information and road closure information associated with the route.)
 determining a dynamic change to the route;
(Yang - [0031] "the navigation application 112 may analyze departure delays, real-time traffic data, predicted traffic data, and/or ride requests to determine impacts on route travel time to develop a dynamic navigation ...)
Examiner Note: Impact corresponds to significance such as departure delay.
providing output information about the recalculation, which comprises information about a dynamic change of the route.
(Yang - [0031] the navigation application 112 may analyze departure delays, real-time traffic data, predicted traffic data, and/or ride requests to determine impacts on route travel time to develop a dynamic navigation or ride system for devices searching for paths with minimal travel time, lower travel time uncertainties, and roadway congestion balancing. [0033] the system 100 may recalculate route and estimated travel time/estimated arrival time during route guidance to adapt to changing traffic conditions. [0110] The navigation application 112 may automatically calculate and display an estimated arrival time for the requested departure time at 908 and a computed route in a map 910 for the starting point, destination, and departure time.)

Yang does not explicitly teach the following limitations:
distances between the plurality of destinations;

Szigeti, however, in the same field of endeavor teaches the following limitations:
distances between the plurality of destinations;
 (Szigeti - [0444] For example, in case where the local location is related to a distance from the optimal route that is more than a pre-set minimum threshold distance, the system repeat the routes calculation, since the new location may involve a better route.[0209] The device uses a geolocation sensor, such as a GPS receiver, to ascertain the current local location of the device as part of a "Local Location" step 32. In addition to a geolocation sensor, the system may use a speed sensor (such as a vehicle speed sensor), for detecting or measuring travelled distance. Using local stored maps, or external maps database, the device calculates the optimal route according to a pre- defined criteria, as part of a "Route Calculate" step 33. [0213] A navigation method and apparatus finds a location and a route to a plurality of destinations with the minimum number of stops or the shortest overall distance.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recalculation of travel times for plurality of destinations of Yang with the basis of the recalculation being partly based on distances between the plurality of destinations taught by Szigeti in order to freeing an end user of a navigation system from the burden of selecting concrete points by using optimal planning and guidance using GNSS or GPS geographic localization (Szigeti - [Abstract]).

Yang and Szigeti do not teach the following limitations:
classifying the dynamic change as significant when an at least one threshold is triggered;
reconstructing the route when the dynamic change is significant;

However, Morris teaches the following limitations:
classifying the dynamic change as significant when an at least one threshold is triggered;
(Morris - [0005] The method can also include determining whether a difference between the updated route cost and the second route cost meets a route cost change threshold to determine whether to replace at least a portion of the first route with the second route., [0068] The routing module 110 or 200 can use the new information to assess whether to calculate a new route. Prior to calculating a new route there are various thresholds that need to be satisfied.)
reconstructing the route when the dynamic change is significant;
(Morris – [0005] And in response to determining that the difference between the updated route cost and the second route cost meets the route cost change threshold, replacing at least a portion of the first route with the second route.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recalculation of travel times for plurality of destinations of Yang and the basis of the recalculation being partly based on distances between the plurality of destinations taught by Szigeti with the reconstruction of a route when a dynamic change is classified as significant in order to only alter the route when a significant change would occur (Morris – [0068] The thresholds can be implemented to filter the incoming information so that the routing module 110 or 200 is not constantly calculating new routes every time new information is received.)

Regarding claim 3, Yang in combination with the references taught in Claim 1 teach those respective limitations. Yang further teaches:
wherein the reconstruction comprises determining an optimized route by rerunning the original calculation of the route.
(Yang- [0072] In some implementations, the navigation application 112 may compute the adjusted travel itinerary by adjusting a projected traffic level of the route. For example, the navigation application 112 may estimate a predicted traffic level along the route to the destination in the future (based on the delayed departure) and use the predicted traffic to determine a travel time and arrival time for the delayed departure. In some instances, the navigation application 112 may recalculate the route at the future point in case there is a more efficient route later.)
Regarding claim 4, Yang in combination with the references taught in Claim 1 teach those respective limitations. Yang further teaches:
wherein the reconstruction comprises determining an improved route by adjusting the time schedule or the destination sequence of the route.
(Yang - [0072] In some implementations, the navigation application 112 may compute the adjusted travel itinerary by adjusting a projected traffic level of the route. For example, the navigation application 112 may estimate a predicted
traffic level along the route to the destination in the future (based on the delayed departure) and use the predicted traffic to determine a travel time and arrival time for the delayed departure. In some instances, the navigation application 112 may recalculate the route at the future point in case there is a more efficient route later.)
Regarding claim 5, Yang in combination with the references taught in Claim 2 teach those respective limitations. Yang further teaches:
wherein the reconstruction comprises a calculation of one or more parameters of the group of: ...destination sequence;
(Yang - [0022] the navigation application described herein may utilize real - time traffic information in target areas, the amount, timing, and locations of ride requests, predicted congestion from different types of traffic, traffic balancing, ride prioritization, and other factors to reduce congestion levels of the target areas and enable rides to arrive at their destinations potentially earlier by delaying departure times by a certain amount. [0033] Some implementations of the navigation application 112 dynamically re- route vehicles in networks to avoid congested regions and to assist the network to better utilize road segments. For example, the system 100 may recalculate route and estimated travel time/ estimated arrival time during route guidance to adapt to changing traffic conditions. During these recalculations, the computational benefits described above are further compounded.)
Examiner Note: Ride prioritization corresponds to destination sequence.
Regarding claim 13, Yang in combination with the references taught in Claim 1 teach those respective limitations. Yang further teaches:
wherein a change detection can be triggered by a user's request for update or automatically at a scheduled time for a next trip.
(Yang - [0025] The navigation application may use real-time, updated traffic information in target areas and a quantity of ride requests to search for optimal departure times for the rides. The technology may predict travel times for ride requests based on predicted, future congestion and may estimate improved travel times based on departure time postponement.
Examiner Note: a ride request corresponds to a user request.
Regarding claim 14, Yang in combination with the references taught in Claim 1 teach those respective limitations. Yang further teaches:
 wherein the output information further comprises a signal for a user, which indicates a necessity of rerunning a calculation of the route.
(Yang - [0087] Returning to FIG. 3B, the navigation application 112 may send a departure time postponement output 362. For instance, the navigation application 112 may transmit a notification to a client device 110 or mobile computing system 108, or may otherwise customize a graphical user interface indicating the adjusted departure time. [0072] In some implementations, the navigation application 112 may compute the adjusted travel itinerary by adjusting a projected traffic level of the route. For example, the navigation application 112 may estimate a predicted traffic level along the route to the destination in the future (based on the delayed departure) and use the predicted traffic to determine a travel time and arrival time for the delayed departure. In some instances, the navigation application 112 may recalculate the route at the future point in case there is a more efficient route later.)
Examiner Note: notification corresponds to signal.
Regarding claim 15, Yang in view of Szigeti and further in view of Morris teaches the method of claim 1 as shown above. Yang further teaches a non-transitory, computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to perform the method of claim 1 (see at least Yang – [0039] The mobile computing system 108 is any computing device that includes a memory and a processor.).
Regarding claim 16, Yang in view of Szigeti and further in view of Morris teaches the method of claim 1 as shown above. Yang further teaches a memory; and at least one processor operably coupled to the memory; and wherein the device is configured to perform the method of claim 1 (see at least Yang – [0039] The mobile computing system 108 is any computing device that includes a memory and a processor.).
Regarding claim 17, this claim is substantially similar to claim 1 and is, therefore, rejected in the same manner as set forth above in the rejection of claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Szigeti and further in view of Morris, and even further in view of Conway (US 2011/0288765 A1), hereinafter referred to as “Conway”.
Conway is considered analogous to the claimed invention because they are in the same field of vehicle navigation (see MPEP 2141.01(a)).
Regarding claim 2, Yang in view of Szigeti and further in view of Morris teaches the method of claim 1 as shown above. Yang in view of Szigeti and further in view of Morris does not teach but Conway teaches 
wherein reconstructing the route comprises adding a stop for refueling or charging
(Conway – [Abstract] routing application may be configured to receive a destination location for a vehicle; determine a fuel efficiency of the vehicle; and determine a route for the vehicle from a current location to the destination location, the route being based on the fuel efficiency of the vehicle, a fuel capacity of the vehicle, an amount of fuel remaining for the vehicle, and navigation information including the location of at least one charging station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Yang, Szigeti, and Morris with Conway’s inclusion of fueling or charging stations in the calculation of a vehicle route in order to guarantee that the vehicle has enough fuel or charge to reach its destination (see at least Conway [0001] Little attention is usually given to making driving plans for fossil-fuel vehicles, such as gasoline powered automobiles, because fossil-fuel refueling stations are pervasive and maximum fossil-fuel vehicle ranges are large. Even for less fuel-efficient fossil-fuel vehicles, vehicle ranges are on the order of 300 miles. However, for vehicles with more limited ranges, such as pure electric passenger vehicles, the limited range presents difficulties in the planning of longer trips or trips into more remote areas. While electric charging stations may one day become as pervasive in metropolitan areas or along major roadways as fossil-fuel refueling stations are today, vehicle ranges for electric vehicles are likely to remain relatively small compared to those of fossil-fuel vehicles. Accordingly, determining driving plans for vehicles of limited range, taking into account intermediate stops and refueling station locations, can be a complex and time consuming task., [0009] Accordingly, if the driver of a short-range vehicle plans a trip beyond that of the range of the vehicle (e.g., beyond a 40-mile charge capacity), a trip may need to be planned to include an intermediate refueling stop. Hence, a moderate or long-range trip for an electric vehicle may require a determination of a route including charging in order to get from a given origin location to the destination location.)

Claims 6-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Szigeti and further in view of Morris, and even further in view of Fowe et al. (US 2015/0300835), hereinafter referred to as “Fowe”.
Fowe is considered analogous to the claimed invention because they are in the same field of vehicle navigation (see MPEP 2141.01(a)).
Regarding claim 6, Yang in combination with the references taught in Claim 1 teach those respective limitations. Yang further teaches: 
wherein the dynamic change
(Yang - [0033] Some implementations of the navigation application 112 dynamically re- route vehicles in networks to avoid congested regions and to assist the network to better utilize road segments. For example, the system 100 may recalculate route and estimated travel time/ estimated arrival time during route guidance to adapt to changing traffic conditions. During these recalculations, the computational benefits described above are further compounded.)
Examiner Note: Changing traffic conditions corresponds to dynamic change.

Yang does not explicitly teach the following limitations:
determined by a matrix of changes of the plurality of travel times between the plurality of destinations of the route.

Fowe, however, does teach:
determined by a matrix of changes of the plurality of travel times between the plurality of destinations of the route.
(Fowe - [0071] Continuing with the above example, arbitrary origins and destinations may be selected within the twelve by twelve city map grid and a popular or preferred route may be determined based on the traffic density and turning probabilities for each intersection within the grid. [0080] In step 605, the OD-matrix platform 109 causes, at least in part, a calculation of probability information for the one or more preferred travel paths for respective one or more nodes of the plurality of nodes, wherein the probe trajectory data include, at least in part, satellite-based location probe
data. Probability information may include traffic densities at different times of the day, maneuver probability, speed at the node or intersection, seasonal weather conditions, motorcycles, delivery trucks, etc. The probability information may be derived from the probe trajectory data directly, or the probability information may also be an extrapolated product of the probe trajectory data or derived from an algorithm.
Additionally, this probability information may be used to determine preferred travel paths throughout a series of nodes based on user preferences like shortest distance, shortest time, etc. In one embodiment, probe trajectory data may include satellite- based location probe data. [0081] - From this set of maneuvering decisions, the OD- matrix platform 109 may create microscopic origin-destination matrices. After the OD- matrix platform 109 aggregates several of these probe trajectories 703, the OD-matrix platform 109 may have the data to determine the probability of maneuvering at each of the travel nodes 709-717.)
Examiner Note: The OD-matrix of traffic densities and times corresponds to plurality of travel times between the plurality of destinations of the route.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dynamic change of the route based on changing traffic conditions of Yang with the matrix of changes of a plurality of travel times/destinations taught by Fowe in order to determine the fastest trip-time and alternative travel paths on a road network using popular or preferred routes. (Fowe [0001, 0071]).
Regarding claim 7, Yang in combination with the references taught in Claim 6 teach those respective limitations.
Yang does not explicitly teach the following limitations:
wherein the matrix of changes is derived from at least two different travel duration matrices, which were determined for at least two different times.

Fowe, however, does teach:
wherein the matrix of changes is derived from at least two different travel duration matrices, which were determined for at least two different times.
(Fowe - [Abstract] an aggregation of the one or microscopic origin-destination matrices to construct at least one aggregated origin-destination matrix to represent the plurality of travel nodes. [0071] In step 405, the OD-matrix platform 109 determines one or more candidate travel paths through the plurality of travel nodes,... [0080] In step 605, the OD-matrix platform 109 causes, at least in part, a calculation of probability information for the one or more preferred travel paths for respective one or more nodes of the plurality of nodes, wherein the probe trajectory data include, at least in part, satellite-based location probe data. Probability information may include traffic densities at different times of the day, maneuver probability, speed at the node or intersection, seasonal weather conditions, motorcycles, delivery trucks, etc. The probability information may be derived from the probe trajectory data directly, or the probability information may also be an extrapolated product of the probe trajectory data or derived from an algorithm. Additionally, this probability information may be used to determine preferred travel paths throughout a series of nodes based on user preferences like shortest distance, shortest time, etc. In one embodiment, probe trajectory data may include satellite-based location probe data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dynamic change of the route based on changing traffic conditions of Yang with the matrix of changes of a plurality of travel times/destinations taught by Fowe in order to determine the fastest trip-time and alternative travel paths on a road network using popular or preferred routes. (Fowe [0001, 0071]).
Regarding claim 9, Yang in combination with the references taught in Claim 1 teach those respective limitations. Yang further teaches:
wherein the dynamic change is determined by a function of change detection
(Yang - [0033] Some implementations of the navigation application 112 dynamically re- route vehicles in networks to avoid congested regions and to assist the network to better utilize road segments. For example, the system 100 may recalculate route and estimated travel time/ estimated arrival time during route guidance to adapt to changing traffic conditions. During these recalculations, the computational benefits described above are further compounded. [0072] In some implementations, the navigation application 112 may compute the adjusted travel itinerary by adjusting a projected traffic level of the route. For example, the navigation application 112 may estimate a predicted traffic level along the route to the destination in the future (based on the delayed departure) and use the predicted traffic to determine a travel time and arrival time for the delayed departure. In some instances, the navigation application 112 may recalculate the route at the future point in case there is a more efficient route later.)

Yang does not explicitly teach the following limitations:
wherein the function of change detection depends on a matrix of context change.

Fowe, however, does teach:
wherein the function of change detection depends on a matrix of context change.
(Fowe - [0001] - Service providers are continually challenged to deliver value and convenience by providing compelling network services such as travel and/or traffic management through, for example, Dynamic Traffic Assignment (DTA). The DTA can provide assistance in understanding the overall impact of traffic control, incidents, road closures, new roads, constructions, etc., on the entire network. [0033] - FIG. 1 is a diagram of a system capable of providing an origin -destination matrix using probe trajectory data, according to one embodiment. Transportation Demand Management (TDM) is a field concerned with efficiently utilizing the transportation road network as travel demand increases and changes in a dynamic network. To date, building DTA for a network is a rigorous and time consuming manual process where the OD travel demands from one region of the network to the others are captured to form an OD- matrix. This ODmatrix is then used in DTA to understand fastest trip-time and alternative travel paths on a road network. Global position system (GPS) probe data, or probe trajectory, is generally regarded to lack the quality required to build a citywide ODMatrix for a transportation network because of the anonymization GPS probe data undergoes due to privacy concerns. Probe trajectory data may additionally be macroscopic and microscopic probe paths. Thus, it is impossible to trace a single GPS from its actual origin point to its destination point as the vehicle tracking ID would have been changed en-route. [0034] The main TDMraw material is the OD-matrices and it is under high demand. OD-matrices are in high demand because the method used today in computing OD for cities are too expensive and cannot easily scale. For example, some of the methods used to compute OD for cities include: sharing survey papers, using cameras to capture traffic at certain times of day, or manual car counting by people positioned at different intersections. The transportation industry already knows that this method is not scalable, as they would rather pay for an automated solution powered by an algorithm that uses probe trajectory data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dynamic change of the route based on changing traffic conditions of Yang with the matrix of changes of a plurality of travel times/destinations taught by Fowe in order to determine the fastest trip-time and alternative travel paths on a road network using popular or preferred routes. (Fowe [0001, 0071]).
Regarding claim 10, Yang in combination with the references taught in Claim 9 teach those respective limitations. Yang further teaches:
comparing a value of the function of change detection, with a first threshold; and
(Yang - [0059] the navigation application 112 may define the threshold defined dynamically based on additional factors, such as an estimated travel time of a vehicle from its location. [0104] At 710, the navigation application 112 may determine whether the defined arrival time offset threshold has been satisfied. For instance, the navigation application 112 may determine that the estimated adjusted arrival time satisfies the defined arrival time offset threshold relative to the arrival time of the initial travel itinerary (e.g., that the adjusted arrival time is sooner than the initial arrival time adjusted arrival time is sooner than the initial arrival time despite a postponed departure).)

if the value of the function of change detection is greater than the first threshold;
(Yang - [0107] In some implementations, the navigation application 112 may store the departure delay that satisfies the defined arrival time offset threshold and increment (e.g. via operation 712) the departure delay to calculate one or more next estimated adjusted arrival times or travel times for the incremented departure delay. The navigation application 112 may recursively perform this operation until an exit condition (e.g., as described above) is satisfied.

optimizing the route by recalculating the route.
(Yang - [0072] the navigation application 112 may recalculate the route at the future point in case there is a more efficient route later. [0107] Once the group of departure delays are computed, the navigation application 112 may select the most optimal (e.g., based on a shortest travel time, soonest arrival time, most balanced traffic level, etc.) departure delay among the group and set it as the adjusted departure time/ delay for the adjusted travel itinerary. [0111] In some implementations, accepting the proposed trip modification may automatically update the map 910 (e.g., with a revised route or traffic data) or other elements of the interface 900 based on the computed attributes of the modified trip. In some implementations, although not shown, the navigation application 112 may offer an incentive via the interface 900 to accept the revised route.)
Regarding claim 11, Yang in combination with the references taught in Claim 10 teach those respective limitations. Yang further teaches:
wherein the reconstruction comprises a calculation of one or more parameters of the group of… a destination sequence.
(Yang - Abstract -The system may compute an adjusted travel itinerary for the ride request based on a postponed departure time relative to the initial departure time using projected traffic data. [0072] In some implementations, the navigation application 112 may compute the adjusted travel itinerary by adjusting a projected traffic level of the route. For example, the navigation application 112 may estimate a predicted traffic level along the route to the destination in the future (based on the delayed departure) and use the predicted traffic to determine a travel time and arrival time for the delayed departure. In some instances, the navigation application 112 may recalculate the route at the future point in case there is a more efficient route later.)
Examiner Note: travel itinerary of the shared ride requests corresponds to destination sequence.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Szigeti and further in view of Morris, and even further in view of Fowe, and even further view of Belzner et al. (US 2016/0210860), hereinafter referred to as “Belzner”.
Belzner is considered analogous to the claimed invention because they are in the same field of vehicle navigation (see MPEP 2141.01(a)).
Regarding claim 8, Yang in combination with the references taught in Claim 6 teach those respective limitations.
Yang does not explicitly teach the following limitations:
feature extraction, wherein the matrix of changes is transformed by a principal component analysis.
 
Belzner, however, does teach:
feature extraction, wherein the matrix of changes is transformed by a principal component analysis.
(Belzner - [0028] feature component and said feature components are transformed therewith... [0029] applying a principal component analysis (PCA) .. [0062] Those journey data vectors x, which do not play any role when establishing the start of the search due to set criteria SI are identified and sorted out in step of pre-filtering. Sorting out in this context means that the relevant journey data vector x, is not forwarded to the next step for further processing-the feature extraction. These include e.g. journeys outside of city traffic and standing phases. [0066] extraction of features presented in this section... At each time t,, a feature vector with the following feature components is calculated...[0104] The training data are available in the form of an NxK matrix T, wherein each row represents a feature and each column represents a feature vector, cf. FIG.11.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dynamic change of the route based on changing traffic conditions of Yang with the feature extraction and principal component analysis of Belzner in order to processing measurement data of a vehicle for determining the start of a search for a parking space (Belzner - [0002]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Szigeti and further in view of Morris, and even further in view of Fowe and even further view of Mueller et al. (US 2011/0029231 Al), hereinafter referred to as “Mueller”.
Mueller is considered analogous to the claimed invention because they are in the same field of vehicle navigation (see MPEP 2141.01(a)).
Regarding claim 12, Yang in combination with the references taught in Claim 9 teach those respective limitations. Yang further teaches:
wherein a destination sequence is kept unchanged.
(Yang - [0105] At 712, if the threshold is not satisfied, the navigation application 112 may increment the departure delay to be longer and return to the computation at 706 using the incrementally longer delay. Although not illustrated in FIG. 7, the loop may have an exit condition where the adjusted departure time/ departure delay is greater than a defined limit and the ride request is determined to not be eligible for a delayed departure. In some instances, the navigation application 112 may nevertheless recommend a delayed departure and may provide another incentive (e.g., a monetary incentive). [0108] FIG . 8 is an illustration of example routes where the departure-time planning system described above may be applied. In the example, a departure time from 802 may have a very high demand for shared rides at 5:30 pm, which, if they all departed together, would make the network very congested. In the example, if all ride requests are accepted by drivers/vehicles immediately, the estimated arrival time at another node/point 804 in the network may be as late as 6:20 pm and the fare rate may be$ 10. Using the technologies described above, the navigation application 112 may adjust the departure time for a shared ride from 802 and potentially decrease the congestion along route 2 thereby allowing a ride with a departure delayed to 5:35 pm to arrive at the point 804 at 6:15 pm, which is earlier than it would have arrived without a delay. Similarly, due to the shorter travel time, the fare may also be reduced to $ 8.)
Examiner Note: The example illustrates how the destination sequence is unchanged.

Yang does not explicitly teach the following limitations:
comparing a value of the function of change with a first threshold and a second threshold, which is lower than the first threshold; and
 reconstructing the route when the value of the function of change lies between the first threshold and the second threshold,

Mueller, however, does teach:
comparing a value of the function of change with a first threshold and a second threshold, which is lower than the first threshold; and
(Mueller - [0016] A driving time advantage is advantageously determined from a comparison of the effects of following the second route to those of following the first route, in each case under the assumption of the second traffic situation, And the second route is automatically picked if the route advantage exceeds a second threshold value, and the route change difference does not exceed the first threshold value.)
reconstructing the route when the value of the function of change lies between the first threshold and the second threshold.
(Mueller - [0015] In the case of a route change difference smaller than zero, that is, when an improvement in the route, such as a shorter route, comes about, perhaps as a result of a loosening up of the traffic situation or the like, the second route is advantageously selected automatically, which means that an automatic dynamization takes place without user interaction. [claim 15] wherein the first route is automatically selected if the route change difference does not exceed the first threshold value and does not fall below a third threshold value, and the route advantage does not exceed the second threshold value.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the destination sequence being unchanged by Yang with the first and second threshold comparison along with route optimization by Mueller for the motivation of driving time advantage and route improvement through comparison of thresholds. (Mueller [0015-0016, claim 15]).

Response to Arguments
Applicant’s arguments and amendments, filed 27 October 2022, with respect to the double patenting rejection of claims 1-17 have been fully considered and are persuasive. The double patenting rejection of claims 1-17 has been withdrawn. 
The 35 U.S.C. 101 rejection of claim 15 as being directed to a non-statutory category is overcome by Applicant’s arguments and amendments, filed 27 October 2022. 
Applicant's arguments, filed 27 October 2022, with respect to the 35 U.S.C. 101 rejections of claims 1-17 as being directed to an abstract idea without significantly more, have been fully considered but they are not persuasive. The claims are directed towards a judicial exception, specifically a mental process (abstract idea) because they can be practically performed in the human mind without the use of a computer and/or another technological element or device. A human driver could construct a route to a plurality of destinations and calculate the travel times, especially if traveling through a familiar area. A human driver could also see in the distance a traffic jam, determine that it will significantly impact the travel time, and alter the route to avoid it (Step 2A, Prong 1). The claims are not indicative of integration into a practical application, because the additional element of using computer hardware amounts to no more than mere instructions to implement the abstract idea by adding the words "apply it” (or an equivalent, like Applicant’s “computer-implemented method”) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (Step 2A, Prong 2). Below is an excerpt of Applicant’s arguments on page 9 of the Remarks filed 27 October 2022:
In independent claim 1, the claimed process with determining the significance of a dynamic route change allows the computer to use to less resources than required for prior route calculation methods or perform the route calculation faster (see, at least, Application Para. 0076). These are improvements in the technology of route planning. Unlike the invention in Alice Corp, the instant claim is not merely limiting the abstract idea to a computer environment by simply performing the idea via a computer (i.e. not merely performing routine data receipt and storage or mathematical operations on a computer), but rather is an innovation in the functioning of the computer. 

Examiner respectfully disagrees. Providing a technological benefit such as using less computer resources is not the same as improving a technology such as the functionality of a computer. Neither using less resources than required nor performing the route calculation faster improves the functionality of a computer. Guidance for improvements upon the conventional functioning of a computer can be found in MPEP 2106.05(a): 
“…If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.”

The claims are not indicative of an inventive concept (AKA “significantly more”) (Step 2B). The dependent claims fail to integrate the judicial exception into a practical application nor do they amount to significantly more than the judicial exception. Therefore, claims 1-17 are rejected under 35 U.S.C. 101.
Applicant’s arguments, filed 27 October 2022, with respect to the rejection(s) of claim(s) 1-17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of additional references teaching the newly added limitations in claims 1 and 2, specifically, “classifying the dynamic change as significant when an at least one threshold is triggered; reconstructing the route when the dynamic change is significant” and “wherein reconstructing the route comprises adding a stop for refueling or charging”, as shown above in the rejections of claims 1 and 2. Therefore, claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of one or more of Szigeti, Morris, Conway, Fowe, Belzner, and Mueller. The Office has added additional citations to the references to set forth where the newly amended limitations are taught in these prior art rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gawrilow (US 10731990 B2) teaches reconstructing routes using electronic map data. Hoch et al. (US 20140052374 A1) teaches a method and device for carrying out travel route planning for a vehicle. Khasis (US 20190325376 A1) teaches a constraint-based complex dynamic route sequencing for multi-vehicle fleets. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN B WARD whose telephone number is (571)272-3947. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.B.W./Examiner, Art Unit 3667        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                                                                                              

December 5, 2022